DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015113086A1 [hereinafter WO] in view of Schalles et al. (U.S. 20120051389) [ hereinafter Schalles].
For claims 17, 18, 31, 32: WO discloses in Figs. 1-9 a system/ method for monitoring a predeterminable temperature (Abstract), comprising:
a monitoring unit 1, 3 including a reference element 1 (Figs. 1-9) composed at least partially of a material (entire disclosure) in which a phase transformation occurs at a phase transformation temperature which lies in a region of the predeterminable temperature, in which phase transformation the material remains in the solid phase (entire disclosure), and

a detection unit 4, 5, 44, Figs. 4, 6, 9A which is embodied to detect an occurrence of a phase transformation based on a change of at least one physical or chemical parameter for the reference element [0036] and to generate a report concerning exceeding or undershot/ subseeded of the predeterminable temperature [0032];
detecting a phase transition on the basis of at least one change in at least one physical or chemical characteristics variable characteristic of the reference element (page 7, lines 28-33), and generating a message indicating whether the predictable temperature has been exceeded or undershot/ subseeded if a phase transition is detected to external data communication device 44 [0032].
For claim 19: wherein the characteristic variable is a dielectric, electric or magnetic property of the material.  
For claim 21, 22: WO teaches that the reference element is a coil having a coil  3 and a magnetically conductive body (Figs. 3A-3C, 5A-5C), the body comprising a phase transformation material (see at least claim  3 of WO and entire disclosure).
For claim 23: WO teaches that the detection unit detecting a change in electrical or magnetic field by means of detecting a force (Figs. 8a, 8b, page 9, lines 27-39).
For claim 24: WO teaches that the monitoring unit/ detection unit comprises means 9 for applying a field
For claim 25: WO teaches that the detection unit is designed to detect when predefined temperature is exceeding or undershot on the basis of at least one hysteresis curve (Figs. 1, 2, [0047]- [0049]).
For claim 26: the detecting unit is detecting the resonant frequency of an oscillating circuit containing the coil 3 with the predetermined frequency or the frequency of the reference oscillating circuit  (bottom of page 9 and top of page 10).
For claim 27: it is very well known to have an output display and data from the display is transmitted to the external unit to become available to both, nearby and remote, operators.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a display in the output, so as  the data transmitted to the external unit would become available to both, nearby and remote, operators, as very well known in the art.
For claim 28: a transmission unit is an RFID [0032].
For claim 29:  it is inherent that the power supply would supply power to at least one of the detection, monitoring or transmission unit.
For claim 30: the reference element/ coil comprising a ferromagnetic material [0031].
Although, it is very well known that occurrence of a phase transformation based on an abrupt change of at least one physical or chemical parameter, WO does not teach an abrupt change.
Schalles discloses a device in the field of applicant’s endeavor and states that the phase transformation and the associated change of at least one physical property of the reference element can be utilized to calibrate the measurement element. If the reference element is constructed of a ferromagnetic material, the abrupt change of physical property can occur at phase transformation [0013]-[0014] (entire disclosure).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to detect the phase transformation as an abrupt change in the physical property, so as to obtain more accurate results of measurements by detecting the temperature of the phase transformation.
For claim 20: Schalles teaches that the reference element could be a capacitor [0014].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitor as a reference material, because both of them, the coil of WO and the capacitor of Schalles, could perform the same function, of being the reference element, if they possess a proper material subject to phase transformation, if one is replaced with another.
Claim(s) 17-20, 22, 24, 25, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20120051389/ U.S. 9091601) [ hereinafter Schalles] in view of Reading (U.S. 5248199).
Schalles discloses in Fig, 1, [0013]-[0016], entire disclosure,  system for monitoring a predeterminable temperature, comprising:
a monitoring unit including a reference element composed at least partially of a material/ ferroelectric in which a phase transformation occurs at a phase transformation temperature which lies in a region of the predeterminable/ predetermined Curie temperature, in which phase transformation the material remains in the solid phase, and
a detection unit (implicitly, [0021]; microprocessor [0076]) which is embodied to detect an occurrence of a phase transformation based on an abrupt change [0014] of at least one physical or chemical parameter for the reference element and to generate a report concerning exceeding or subceeding of the predeterminable temperature [0013].
The reference element is dielectric capacitor comprising at least partially of a ferroelectric (dielectric/ possess electrical polarization) material.
Schalles does not explicitly teach a means to provide a report/ display.
Reading discloses a device in the field of applicant’s endeavor and teach a display to display a result information/ report of a thermal analysis on a display 20.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a display in the output, so as the result data of the analysis would be available to the operator, as it is very well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             May 20, 2022